Citation Nr: 0941736	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of ten percent for 
bilateral flat foot with plantar fasciitis, metatarsalgia and 
heel spurs.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In its decision, the RO 
increased the Veteran's service-connected right foot pes 
planus with plantar fasciitis with metatarsalgia and heel 
spurs to 10 percent, and the Veteran's disagreement with that 
decision initiated this appeal.

The Board notes that in an October 2006 rating decision, the 
RO in effect reopened and granted a previously denied claim 
for service connection for left foot disability, which had 
been denied in an unappealed rating decision in May 2002.  It 
did this by incorporating the Veteran's left foot pes planus 
with plantar fasciitis with metatarsalgia and heel spurs 
disorder into the evaluation for the Veteran's service-
connected right foot pes planus with plantar fasciitis with 
metatarsalgia and heel spurs.  In a December 2006 statement 
of the case, the RO addressed an increased rating for right 
foot pes planus with plantar fasciitis with metatarsalgia and 
heel spurs, and, in January 2007, the Veteran filed his 
substantive appeal.  Thereafter, in an October 2007 
supplemental statement of the case, the RO explained its 
October 2006 rating decision actions and its determination 
that the proper appellate issue is entitlement to an 
evaluation in excess of 10 percent for service-connected 
bilateral flat feet with plantar fasciitis, metatarsalgia and 
heel spurs.  A decision review officer hearing was held on 
the revised issue in May 2008.  The RO has certified the 
issue of an increased rating for bilateral flat foot with 
plantar fasciitis, metatarsalgia, and heel spurs and that 
issue is now before the Board for appellate consideration.  
   

The issue of entitlement a rating in excess of ten percent 
for bilateral flat foot with plantar fasciitis, metatarsalgia 
and heel spurs is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  A review of the record 
shows the Veteran was notified of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim in letters from the RO dated in December 2004 and 
February 2007.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applies to all 
elements of a claim.  

The Veteran asserts that he is entitled to a disability 
rating in excess of 10 percent for bilateral flat foot with 
plantar fasciitis, metatarsalgia and heel spurs.  Included in 
the Veteran's claims file is June a 2006 decision 
notification letter from the Social Security Administration 
(SSA) which informed the Veteran that he was granted 
disability benefits for disabilities including foot problems.  
SSA records have not been associated with the claims folder.  
As part of its duty to assist, the VA must make as many 
requests as are necessary to obtain relevant records from 
Federal departments or agencies.38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO is obtain a complete copy 
of the Veteran's SSA disability 
determination as well as all associated 
medical records.

2.  The AMC/RO is to contact the Veteran 
and obtain from him the names and 
addresses of all medical care providers 
who treated him for foot disorders at any 
time since October 2003.  After the 
Veteran has signed the appropriate 
releases, those records, not already 
contained within the claims file, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


